           Case 4:18-cv-00842-MWB Document 26 Filed 04/24/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DONALD M. BOOTH, III,                                 No. 4:18-CV-00842

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                        APRIL 24, 2020

         Donald M. Booth, III, filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Booth’s claim for

social security disability benefits and supplemental security income.2 Booth argues,

in part, that this matter should be remanded for rehearing before a properly appointed

Administrative Law Judge pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018).3 On

April 3, 2020, Magistrate Judge Joseph F. Saporito, Jr., issued a Report and

Recommendation recommending that this Court vacate the Commissioner’s

decision because the Administrative Law Judge had not been properly appointed,




1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Doc. 1.
3
      Doc. 13 at 5-6.
         Case 4:18-cv-00842-MWB Document 26 Filed 04/24/20 Page 2 of 3




and remand this matter for further proceedings.4 No timely objections were filed to

this Report and Recommendation.

        Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.5 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.6 Upon review

of the record, the Court finds no error—clear or otherwise—in Magistrate Judge

Saporito’s conclusion that remand is required based upon the United States Court of

Appeals for the Third Circuit’s decision in Cirko on behalf of Cirko v. Comm’r of

Soc. Sec., 948 F.3d 148 (3d Cir. 2020). Consequently, IT IS HEREBY ORDERED

that:

        1.     Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

               (Doc. 25) is ADOPTED;

        2.     The Commissioner’s decision is VACATED, and this matter is

               REMANDED            for    further    proceedings      before     a    different

               Administrative Law Judge who has been properly appointed in




4
    Doc. 25.
5
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
 Case 4:18-cv-00842-MWB Document 26 Filed 04/24/20 Page 3 of 3




     accordance with the Appointments Clause of the United States

     Constitution;

3.   Final Judgment is entered in favor of Plaintiff and against Defendant

     pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

     and

4.   The Clerk of Court is directed to CLOSE this case.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 3
